Citation Nr: 1623155	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-45 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for infertility of spouse to include as due to an undiagnosed illness.

3.  Entitlement to gastroesophageal reflux disease (GERD) to include as secondary to service-connected disability.

4.  Entitlement to an evaluation in excess of 30 percent from March 25, 1999 to February 28, 2004, and since September 22, 2004 for exercise-induced asthma with fatigue; as well as the propriety of the reduction in the rating to 10 percent from March 1, 2004 to September 21, 2004.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in December 1999, September 2003, December 2003, and April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2004, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who has since retired from the Board.  A transcript of that hearing is of record.  As noted in detail below, at the September 2004 hearing, the Veteran withdrew the issues of entitlement to service connection for his skin condition, entitlement to service connection for infertility of spouse, and entitlement to a TDIU.  There is, however, no indication that the Veteran has withdrawn the appeal with respect to the issue of entitlement to an evaluation in excess of 30 percent from March 25, 1999 to February 28, 2004, and since September 22, 2004 for exercise-induced asthma with fatigue; as well as the propriety of the reduction in the rating to 10 percent from March 1, 2004 to September 21, 2004; therefore, the issue remains in appellate status.  

In January 2015, the Veteran testified at a videoconference hearing with respect to the issue of entitlement to service connection for GERD before the undersigned.  A transcript of that hearing is of record.  

In February and August 2015, the Board remanded the issue relating to GERD for further development.  The issue has since been returned to the Board for appellate review.  

In April 2016, the Veteran was provided an opportunity to testify at an additional hearing; he, however, responded that he did not wish to appear at another Board hearing.     

By way of a May 2016 rating decision, service connection was denied for graves autoimmune disease, high blood pressure, and thyroid eye disease.  That same month, VA received the Veteran's Notice of Disagreement with respect to all the issues denied.  In response to his Notice of Disagreement, the RO informed the Veteran that the issues would be reviewed and if the claim could not be granted following any additional development, a Statement of the Case would be issued.  As the RO has acknowledged receipt of the NOD and the electronic record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the record reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable as to this issue.  Therefore, those issues remain under the jurisdiction of the RO at this time.  
 
The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This issue of entitlement to higher evaluations for exercise-induced asthma with fatigue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At the hearing in September 2004, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to a TDIU, entitlement to service connection for his skin condition, and entitlement to service connection for infertility of spouse.

2.  GERD was not manifested during service, is not shown to be related to active service, and is not related to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issues of entitlement to service connection for a skin disability, entitlement to service connection for infertility of spouse to include as due to an undiagnosed illness, and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  GERD was not incurred in or aggravated by service and is not causally related to service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Issues Withdrawn

The issues of entitlement to service connection for eczematous dermatitis and infertility of spouse as an undiagnosed illness, entitlement to an evaluation in excess of 30 percent from March 25, 1999 and 10 percent from March 1, 2004, and entitlement to a TDIU were certified to the Board in August 2004.  In September 2004, a Veterans Law Judge who has since retired from the Board held a hearing at the Colorado RO.  At that hearing, it was clarified that the Veteran had withdrawn the issues of entitlement to a TDIU, entitlement to service connection for his skin condition, and entitlement to service connection for infertility of spouse.  The Veteran presented testimony for the remaining issue of entitlement to an increased evaluation for his service-connected asthma.

In a September 2004 Report of Contact, it was noted that the Veteran withdrew appeal issues on the day of his Travel Board hearing and wished to proceed with a reopened claim for TDIU and other issues noted on VA 21-4138.  An undated routing slip notes, "Please develop IU Claim ASAP.  Vet withdrew both appeals to file for IU.  Please expedite."  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  At the September 2004 hearing, the appellant expressed his desire to withdraw the appeal for of entitlement to a TDIU, entitlement to service connection for his skin condition, and entitlement to service connection for infertility of spouse.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues, and they must be dismissed.

Other Preliminary Matters

Pursuant to the Board's February 2015 and August 2015 Remands, the Appeals Management Center (AMC) obtained a medical opinion as to whether GERD was incurred in or otherwise related to service which specifically addressed exposure to potentially toxic substances caused the Veteran's GERD and considered lay statements from the Veteran's wife, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2009 and March 2015 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the January 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
  
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether GERD is factually shown during service.  The Board concludes it was not.

The Veteran's service treatment records indicate that he was seen in August 1990 with complaints of slight nausea in addition to sore throat, difficulty swallowing, and shortness of breath.  The assessment was rule out strep throat.  The Veteran was diagnosed as having gastroenteritis in November 1990 after complaining of loose stools and stomach cramps on and off for four to five days and feeling nauseated at times.  Despite two incidents of stomach trouble and a diagnosis of gastroenteritis, the Board cannot conclude a "chronic" gastroesophageal condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the clinical examination for separation from service, the Veteran's abdomen was evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in June 1992 in conjunction with his separation physical, the veteran denied ever having frequent indigestion and stomach trouble.   

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  In this case, the Veteran clearly has GERD.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service or a service-connected disability.

A November 2012 letter from the Veteran's private treating physician's assistant states that the Veteran's mild GERD developed in 2009.  The provider also noted that the Veteran wanted a second opinion that GERD is related to irritable bowel syndrome (IBS) as a secondary condition.  She stated that the Veteran had a diagnosis of IBS, that IBS was a syndrome associated with motility problems, and that motility issues were known to be a cofactor to worsening GERD.

The Veteran underwent VA examination in April 2015.  After review of the file and examination of the Veteran, he was diagnosed as having gastroesophageal reflux disease without complications.  The examiner opined that it was less likely than not that the Veteran's gastroesophageal reflux disease was incurred in or otherwise related to his military service.  

The examiner explained that a review of the service treatment records indicated that no report or complaint of heartburn or indigestion was ever made.  At the Veteran's separation physical in June 1962, he checked "no" for any history of indigestion or stomach problems.  In a statement in 2011, 19 years later, the Veteran indicated that he did not know that indigestion was the same thing as heartburn.  This was his explanation as to why he checked "no" to indigestion or stomach problems on the June 1992 separation physical.  In the hearing in January 2015, the Veteran indicated that he took Tums and Maalox about twice a month during military service for heartburn.  Yet, he did not report that he had heartburn during multiple medical examinations for abdominal pain and diarrhea after military service.  The first time heartburn was reported was in February 2008, 16 years after military service.  The examiner also explained that experiencing heartburn once or twice a month was not considered pathological reflux, that about 50 percent of the adult population experience heartburn at this frequency without any significant pathological findings, and that heartburn occurring once to twice a week is considered significant.  The examiner noted that upper GI panendoscopy in July 2008 indicated a normal esophagus which suggested that significant gastroesophageal reflux had not been present for any extended time.  Lastly, the examiner noted that review of "Gulf War and health, volume 8:  Update of the health effects of serving in the Gulf War" indicated that there was insufficient evidence to determine that an association exists between deployment to the Gulf War and the development of gastrointestinal disorders such as gastroesophageal reflux disease.  

In a September 2015 addendum he added, that specifically, there was no known association or scientific medical evidence of potentially toxic substances such as smoke from oil well fires, burning trash and feces, diesel and petrochemical fumes, chemical fumes, paints, solvents, or the drug pyridostigmine with the development of or the cause of GERD.  The examiner opined that the GERD was not caused by smoke, fumes from fuel, chemicals, paints or solvents; nor was it caused by pyridostigmine. 

The examiner also opined that the Veteran's gastroesophageal reflux disease was not caused by nor aggravated beyond its natural progression by his service-connected irritable bowel syndrome.  The examiner noted, 

Although in the letter [] dated [in November 2012], [by] physician assistant, [], suggested that since motility issues are known cofactors to worsening gastroesophageal reflux disease and that irritable bowel syndrome is a syndrome associated with motility problems, therefore, gastroesophageal reflux disease is related to irritable bowel syndrome.  However, gastroesophageal reflux disease is not caused by or result of nor aggravated by irritable bowel syndrome.  GERD is caused by a failure of the lower esophageal sphincter (LES).  Transient relaxations of the lower esophageal sphincter (LES), mediated by nitrous oxide, hypotensive LES pressure and anatomic disruption of the gastroesophageal junction (often associated with hiatal hernia) are the three dominant pathophysiologic mechanisms causing LES incompetence.  Obesity is an important risk factor for GERD.  The veteran's BMI is 37.5.  There is a strong correlation between BMI, waist circumference with intragastric pressure.  Also, obesity is associated with separation of the esophagogastric junction pressure components which account for the LES pressure (Gastroenterology 2006;130:639).  These two factors significantly increase the risk of reflux and increase[e] the likelihood of GERD due to mechanical as well as motility factors.  The GI dysfunction which is related to irritable bowel syndrome, exaggerated response to cholecystokinin, visceral hypersensitivity (mediated by serotonin) and mucosal immune system activation (particular[l]y in IBS diarrhea-predominant) is fundamentally different and unrelated to the dysfunction found in GERD.

In the September 2015 addendum, the examiner addressed the Veteran's wife's lay statements that the Veteran had experienced GERD for at least 24 years.  The examiner noted that a review of all of the Veteran's wife's lay statements from August 1997, October 1999, and May 2009, made no mention of heartburn or GERD until the September 2009 statement where she stated "through the years...bloating and gas...taking medication for heartburn and stomach cramps."  The examiner noted that lay buddy statements of the Veteran's parents and brothers in August 1997 and October 1999 made no mention of heartburn or symptoms of GERD.  The December 2012 statement by the Veteran's treating physician's assistant stated, "GERD is mild; GERD developed in 2009."  The examiner noted that it was not until the VA medical examination at the Cheyenne VA in February 2009, as noted above, that the first report of heartburn occurred and the first report of treatment for the GERD occurred.  The examiner explained that the lay statements and the Veteran's reports were considered in the opinion but objective evidence was not in agreement.  

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's GERD was caused by or aggravated by his service-connected IBS, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the VA examiner's unfavorable medical opinion over the Veteran's treating physician's assistant's favorable medical opinion.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

In this case, the Board cannot find that private treating physician's assistant provided a thorough nexus opinion.  Although it appears that she was providing an opinion that the Veteran suffered from motility problems from his IBS which worsened his GERD, the opinion falls short as it provides no explanation as to how the IBS worsened his GERD.  As such, the Board assigns it very little probative value.  

In contrast, the Board finds that the VA examiner's unfavorable medical opinion, based on a review of the Veteran's file and independent medical literature, is highly probative and weighs against the Veteran's claim.  Further, it addresses the treating physician's assistant's favorable opinion, and explains why the GI dysfunction related to irritable bowel syndrome is fundamentally different and unrelated to the dysfunction found in GERD.

To the extent the file contains lay opinions that the Veteran's GERD is related to either active service or to service-connected disability, the Board does not find lay persons competent to provide opinions regarding the etiology of the Veteran's GERD as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran or those who have not been trained in the medical field cannot be accepted as competent medical evidence.  

The Board does find the Veteran competent to report on such observable symptomatology such as heartburn, but in light of the lack of evidence of complaints of heartburn for years following service, his statements are considered less probative than the VA physician's opinion in April and September 2015.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

The appeal as to the issues of entitlement to service connection for a skin disability; entitlement to service connection for infertility of spouse, to include as due to an undiagnosed illness; and entitlement to a TDIU are dismissed.

Entitlement to service connection for GERD, to include as secondary to service-connected IBS, is denied.


REMAND

With respect to the issues of entitlement to an evaluation in excess of 30 percent from March 25, 1999 to February 28, 2004, and since September 22, 2004 for exercise-induced asthma with fatigue and the propriety of the reduction in the rating to 10 percent from March 1, 2004 to September 21, 2004, the Veteran underwent a VA examination in June 2005 for the purpose of evaluating the severity of his asthma.  As it has been many years since the last VA examination, the evidence of record is clearly stale.  The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  Thus, the Veteran should be scheduled to undergo VA examination by an appropriate physician to determine the current severity of his exercise-induced asthma with fatigue. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his asthma/fatigue that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA respiratory examination.  The examiner is to be provided access to Virtual VA and VBMS.  In accordance with the latest worksheets for rating respiratory disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

3.  The case should then be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


